Citation Nr: 1222050	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Marine Corps (USMC) from August 1975 to August 1978, and had subsequent service in the Army National Guard (being called active duty from August 2004 to January 2006).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

It appears that the Veteran's substantive appeal in these matters was untimely (i.e. more than 60 days from the issuance of the SOC and more than a year from the date he was notified of the September 2007 rating decision).  The RO has treated these matters as if there was a timely filed substantive appeal, and certified the appeal to the Board.  VA may waive its objection to an untimely substantive appeal, and the Board may properly adjudicate a matter where there has been such a waiver.  Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  Given the actions already taken, the Board will proceed acknowledging a waiver of a timely substantive appeal.    

The matter of entitlement to service connection for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus became manifest in service and has persisted .


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim.  However, inasmuch the benefit sought by the claim addressed on the merits is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Factual Background

In essence, the Veteran claims (see March 2009 statement) that training prior to his deployment to Iraq included qualifying on various weapons, and in proximity to training by a mortar team in his unit, both of which subjected him to noise .  He claims he has experienced slight ringing in his ears that began then and has continued since.  He also alleges exposure to noise trauma from flying in a C-17 airplane.  His separation document DD Form 214 reflects that his military occupational specialties  (MOS's) were administrative clerk in the USMC and chemical operations specialist in his activated National Guard service.  

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis related to tinnitus.

On May 2007 VA audiological assessment the Veteran reported two instances since 2005, when his ears would first ring, then hum.  These episodes lasted about 30 seconds.  

On July 2007 VA examination, the Veteran reported an infrequent tinnitus in his left ear, which he described as a ringing and humming sound.  He indicated first noticing the hearing loss and tinnitus in 2005.  He reported that during his service from August 2004 to January 2006 he was exposed to artillery, aircraft and gunfire.  In an August 2007 addendum to the VA examination report (following review of the claims file), the examining audiologist opined that the infrequent, brief ringing/humming tinnitus that the Veteran reported was not consistent with a tinnitus secondary to acoustic trauma.  He opined that it is less likely as not that the tinnitus reported is secondary to noise exposure in Iraq. 

Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.7, 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran has tinnitus as such disability was noted on VA audiological evaluations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he has periodic ringing in his ears.  As was noted above, it also is not in dispute that he was likely exposed to noise trauma in service.  What he must still show to establish service connection for tinnitus is that it is related to his service. 

The Board notes that there is a VA audiologist's opinion in the record indicating that the Veteran's tinnitus is not consistent with a tinnitus due to noise trauma.  (Significantly, the opinion is conclusory, as it is unaccompanied by an adequate explanation of what makes it inconsistent with tinnitus of noise trauma origin.) However, in light of the further discussion clarification of the opinion is not necessary.  

It is well-established now that one method of substantiating a claim of service connection is by showing that the chronic disability in question became manifest in service and has persisted since.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Veteran filed his claim of service connection for tinnitus approximately a year and a half after his discharge from active duty.  He reports that he had the onset of episodes of tinnitus in 2005 (during active duty); the Board finds no reason to question his veracity in the matter.  Consequently, under this method of establishing service connection he has met the evidentiary requirements for substantiating his claim.  Service connection for tinnitus is warranted.   


ORDER

Service connection for tinnitus is granted.


REMAND

Audiometry conducted in conjunction with the Veteran's claim of service connection for hearing loss shows he has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385).  Regarding the claim, the record currently before the Board appears incomplete, and requires further development.  Specifically, the Veteran's National Guard unit was apparently activated for service in Southwest Asia.  This ordinarily would have entailed pre and post deployment examinations, reports of which would likely contain information pertinent to the issue on appeal.  Such reports are not associated with the record [there is an envelope labeled August 2004 to January 2006 records; however, those records appear incomplete, as they consist essentially of reports of medical histories (with a few notations) and a couple of treatment records, but do not include reports of complete physical examinations, with review of all systems-specifically, as pertinent in this case, there is no mention of hearing acuity or audiometry report], and must be secured.  Notably, any STRs outstanding are "of record".

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an exhaustive search for the complete STRs (including complete copies of reports of any examinations for deployment in Southwest Asia and the post-deployment physical examination) related to the Veteran's federalized National Guard service from August 2004 to January 2007.  The Veteran should be interviewed in connection with this development, asked to specify whether or not he underwent any complete (to include audiometry) evaluations for fitness for deployment and post-deployment/for discharge, and if so to indicate when and where such evaluations took place.  If it is established that no such examinations were conducted, or if they were conducted and the reports of the examinations are irretrievably lost, it must be so certified for the record.  If the examinations were conducted and the reports are unavailable, the scope of the search must be noted in the record.
2. The RO should then review the file, arrange for any further development necessary (to include a new VA examination if needed based on additional evidence received), and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


